FIRST AMENDMENT TO
THE RUBY TUESDAY, INC. EXECUTIVE SEVERANCE PLAN

 

Pursuant to Section 8.3 of the Ruby Tuesday, Inc. Executive Severance Plan (the
“Severance Plan”) the Board of Directors of Ruby Tuesday, Inc. has determined to
amend the Severance Plan as described in the provision below. Accordingly,
effective as of April 4, 2017, the Severance Plan shall be, and it hereby is,
amended, as follows:

 

 

1.

Appendix A of the Severance Plan is hereby amended to read as follows:

 

“Appendix A – Covered Executives and Applicable Severance Multiples

 

Executive Name

 

Title

Severance Multiple

 

Chief Executive Officer

 

2x

 

Chief Legal Officer

 

1.5x

 

Chief Financial Officer

 

1.5x

 

President, Ruby Tuesday Concept

 

1.5x

 

Chief Development Officer

 

1.5x

 

Chief Marketing Officer

 

1.5x

 

Chief People Officer

 

1.5x

 

Vice President

 

1x


”

 

RATIFICATION AS AMENDED. Except as amended by this Amendment, the terms and
conditions of the Severance Plan are confirmed, approved and ratified, and the
Severance Plan, as amended by this Amendment, shall continue in full force and
effect. Any reference to the “Severance Plan” shall mean the Severance Plan as
amended by this Amendment.

 